Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 8, it is unclear what the “two types” are and how these types are seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-14  are rejected under 35 USC 102 (a((2) as being anticipated by Ikemoto et al (JP 2012059015).
Regarding to claims 8 and 14, Lai et al disclose the device as shown on Figures 1-8 comprising: 
-a laminate in which a plurality of ferrite layers (21a-21e) are stacked, noted that the layers (21a-21d) is the ferrite layers since they are  dielectric or magnetic materials;
- antennal coils (33a-33c) provided on surfaces of the respective ferrite layers; 
-a connection pad (31a-31d)  connected to an external circuit; and 
-a lead wire (34a-34d) provided between the laminate and the connection pad, wherein, in the laminate, the antenna coils are two types of the antenna coils, and the two types of the antenna coils are alternately stacked. 
 Regarding to claim 9, wherein the two types(33a-33c) of the antenna coils have different antenna patterns.  
Regarding to claim 10, wherein: the connection pad is connected to an electrode for mounting ICs provided in an IC mounted surface of the uppermost layer of the ferrite layers in the laminate through the lead wire, and the connection pad is exposed in a position opposite to the IC mounted surface, see  figure 1A.  
Regarding to claim 11, wherein the lead wire (34a-34d) is connected to the electrode for mounting ICs through internal portions of the antenna coils of the ferrite layers.  
Regarding to claim 12, wherein a capacitor comprised of a pair of electrodes for capacitors is provided between the lead wire and the connection pad.  
Regarding to claim 13, wherein: the capacitor is connected in parallel to the antenna coils, and the capacitor and the antenna coils form an LC resonance circuit

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842